PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECF No. 84

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

STEVEN D. MEACHAM, ESQ.
WSBA No. 23260

PEEL BRIMLEY LLP

3333 E. Serene Avenue, Suite 200
Henderson, Nevada 89074-6571
Telephone : (702) 990-7272
Facsimile : (702) 990-7273
smeacham@peelbrimley.com

Attorneys for Plaintiff

filed 12/26/18 PagelD.393 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA For the
Use and Benefit of JAMES TALCOTT
CONSTRUCTION, INC., a Montana
Corporation,

Plaintiff,
VS.

GARCO CONSTRUCTION, INC., a
Washington Corporation, and
TRAVELERS CASUALTY &
SURETY CO. OF AMERICA, a
Connecticut Corporation,

Defendants.

 

 

 

Plaintiff, James Talcott Construction, Inc., by and through its attorney, Steven D. Meacham

No. CV-10-131-TOR

AMENDED COMPLAINT

of the law firm PEEL BRIMLEY LLP, and for its claim alleges as follows:

I. JURISDICTION AND VENUE

1. This is an action brought under the provisions of 40 U.S.C. § 3131, et seqg., commonly

known as “The Miller Act.”

2.This Court has jurisdiction over this action and venue is appropriate pursuant to the

provisions of 40 U.S.C. § 3133(b)(3)(A). This Court further has jurisdiction over this action

pursuant to 28 U.S.C. § 1332.
///
///
///

 
PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 @ FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECFNo. 84 _ filed 12/26/18 PagelD.394 Page 2 of 9

Co Oo NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

II. PARTIES

3. Plaintiff, James Talcott Construction, Inc. (hereinafter “JTC”), is a corporation
duly organized and existing under the laws of the State of Montana, having its principal place
of business located in Great Falls, Montana. At all times relevant hereto, JTC has been
engaged in construction projects as a general contractor and as a subcontractor to various
entities.

4. Defendant, Garco Construction, Inc. (hereinafter “Garco”), is a corporation
duly organized and existing under the laws of the State of Washington, having its principal
place of business located in Spokane, Washington. Garco is authorized to do business in the
State of Montana, having a place of business located in Great Falls, Montana. At all times
relevant hereto, Garco has been engaged in construction projects as a prime contractor to
various entities, including the U.S. Army Corps of Engineers.

5. Defendant, Travelers Casualty & Surety Co. of America (hereinafter
“Travelers’), is a corporation duly organized and existing under the laws of the State of
Connecticut, having its principal place of business located in Hartford, Connecticut. Travelers is
authorized to do business as a corporate surety in the State of Montana. At all times relevant hereto,
Travelers has been engaged in the business of corporate paid suretyship.

III. BREACH OF CONTRACT - LABOR CLAIMS

6. JTC incorporates by reference each and every allegation as set forth in
Paragraphs | through 5 above.

7. On or about August 03, 2006, the U.S. Army Corps of Engineers (hereinafter
referred to as the “COE”) entered into a written contract, No. W912DW-06-C-0019, under
the terms of which Garco was to furnish all labor and materials and perform all work
necessary for completion of the Phase VI Housing Project located at Malmstrom Air Force
Base, Great Falls, Montana (hereinafter referred to as “Phase VI Housing Project’), in
consideration for payment of the sum of $57,608,500.00.

///
///

Page 2 of 9

 
PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 # FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECF No. 84 filed 12/26/18 PagelD.395 Page 3 of 9

aS

NI DBD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

8. Pursuant to the terms The Miller Act and in compliance with the terms of

Contract No. W912DW-06-C-0019, Garco, as principal, and Travelers, as surety, executed

on August 10, 2006, a Payment Bond, No. 104766470, by which they bound themselves

jointly and severally in the penal sum of $57,608,500.00 to the United States of America to

assure payment of claims of all persons supplying labor and materials in the prosecution of

the work on the Phase VI Housing Project under Contract No. W912DW-06-0019. Payment

Bond No. 104766470 was duly accepted by the United States of America.

9.

After entering into Contract No. W912DW-06-0019 with the United States of

America, Garco then entered into direct subcontractual relationships with JTC, whereby JTC

agreed to perform:

(a)

(b)

(c)

rough carpentry work, including floor framing, floor joists, glue-lam
beams and decks, interior and exterior wall framing, etc. under
Subcontract No. SC#064000-011 dated September 19, 2006 in the
amount of $2,975,604.00;

concrete work, including installation of rebar cages and concrete for
caissons, all site concrete, etc. under Subcontract No. SC#064000-008
dated September 19, 2006 in the amount of $5,033.543.00; and

install roofing system complete including roof edge flashing, step
flashing, wall flashing, etc. under Subcontract No. SC#064000-012
dated September 19, 2006 in the amount of $789,155.00.

All subcontracts were to be performed pursuant to the contract plans and specifications

for the said Phase VI Housing Project.

///

10. JTC performed its work under the subcontracts with Garco:

(a)

(b)

on framing Subcontract No. SC#064000-011 beginning in August of
2006, with a last day of completion being November 23, 2008;
on concrete Subcontract No. SC#064000-008 beginning in August of

2006, with a last day of completion being July 12, 2009; and

Page 3 of 9

 
PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 ¢ FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECF No. 84 filed 12/26/18 PagelD.396 Page 4 of 9

&

oc Oo NSN DB WN

10
11
12
13
14
15
16
17
18
[9
20
21
ee)
23
24
25
26
27
28

 

(c) on roofing Subcontract No. SC#064000-012 beginning in August of
2006, with a last day of completion being January 12, 2009.

LL JTC estimated and bid the Phase VI Housing Project subcontracts based upon
the bid documents, and its many years of experience in commercial and residential
construction and its specific prior experience working on projects for the COE at Malmstrom
Air Force Base.

12. JTC prepared its estimate based on it being able to use its existing personnel
and on it being able to hire additional experienced and qualified framing personnel from
within the local labor market. Further, JTC prepared its estimate based on specifications set
forth in Contract No. W912DW-06-C-0019 between Garco and the COE and the FARS,
which specifically provide for the use of “convict labor.” Section 52.222-3, p. 46, Contract
No. W912DW-06-C-0019.

13. JTC has in the past hired individuals from the Great Falls, Montana area some
of whom have had a record of misdemeanor or felony convictions, such as driving while
intoxicated, issuing bad checks, current unpaid traffic warrants, etc., and may currently be on
probation or work release. JTC has never hired, nor did it anticipate, hiring individuals who
have been convicted of crimes involving sexual offenses. These hiring practices began during
a period starting in 2001 and continuing through the present time.

14. After JTC’s bid had been accepted, the subcontracts awarded and JTC had
started work under the subcontracts, Garco was informed by the COE at Malmstrom Air
Force Base, that no individual with a history of a felony convictions or no individual on
probation or work release regardless of the nature of the offense, would be permitted access
to Malmstrom Air Force Base. This policy is contrary to the general contract specifications,
and JTC’s prior experience with staffing and retaining qualified personnel to fulfill its
contractual obligations at Malmstrom Air Force Base.

///
///
///

Page 4 of 9

 
PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECFNo. 84 filed 12/26/18 PagelD.397 Page 5 of 9

&

YN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Zo
26
27
28

 

15. During the course of JTC’s work on the Phase VI Housing Project, additional
labor restrictions were unilaterally implemented at Malmstrom Air Force Base. Said
additional restrictions were contrary to the general contract specifications, hindered JTC’s
ability to draw from a qualified, local labor pool, and resulted in JTC being unable to achieve
historical productivity rates upon which its original framing bid was based.

16. JTC suffered significant labor interruption, delays and cost overruns in the
labor budget due to the aforementioned cardinal changes to the project specifications. These
cost overruns are directly associated with the changes in policy regarding access to
Malmstrom Air Force Base.

i Due to the unknown and unanticipated cardinal changes and additional
restrictions implemented at Malmstrom Air Force Base regarding JTC’s personnel, JTC
experienced an increase in administrative costs to effectively manage its subcontracts.

IV. BREACH OF IMPLIED WARRANTY

18. JTC incorporates by reference each and every allegation as set forth in
Paragraphs 1 through 17 above.

19. Garco’s award of the subcontracts to JTC impliedly warranted the sufficiency
and suitability of the specifications allowing the use of convict labor on the Phase VI Housing
Project.

20. Garco breached the above-mentioned implied warranty of the labor
specifications on the aforementioned Phase VI Housing Project causing damages to JTC in

an amount to proven at trial.
V. BREACH OF CONTRACT - CONSTRUCTION WORK ITEMS

21. JTC incorporates by reference each and every allegation as set forth in

Paragraphs 1 through 20 above.

22s On March 04, 2008, JTC initiated a Request for Equitable Adjustment to Garco
associated with several different issues and direct cost changes to the subcontracts that had
arisen during performance of its subcontracts with Garco.

///

Page 5 of 9

 
HENDERSON, NEVADA 89074

PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
(702) 990-7272 ¢ FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECFNo. 84 filed 12/26/18 PagelD.398 Page 6 of 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

23. On May 05, 2008, Garco provided a response to JTC’s Request that denied

several of JTC’s claims and provided some subcontract revisions.

24. By denying JTC’s Request for Equitable Adjustment, Garco breached its

subcontracts with JTC as follows:

///

(a)

(b)

(c)

(d)

(e)

(f)

(g)

Garco required window installation changes and window fix designs
contrary to the window manufacturer recommendations that caused JTC
to incur added costs resulting from the modified window installation as
well as increased time resulting from that installation;

construction delays caused by Garco crane operations on the job site not
caused or contributed to by JTC that caused JTC to incur additional
overhead costs;

additional costs and delays incurred by JTC in the installation of
roofing vents caused by Garco’s failure to provide plumbing and
HVAC roof vent jacks by other subcontractors in a timely manner;
added labor and rental costs for the use of JTC’s own crane and
operator, even though Garco was contractually obligated to provide all
hoisting equipment required for JTC’s performance of its subcontracts;
failure by Garco to provide temporary electrical power on the job site,
and the failure by Garco to keep electric generators operating causing
JTC additional power costs and delays over the course of construction;
during the course of construction, Garco directed JTC to install curbs
which were originally deleted by the COE resulting in additional direct
costs to JTC that were rejected by Garco;

Garco required additional hold-down detail which previously did not
exist in the plans or specifications after JTC had begun framing exterior
walls, and after grade beams had been poured causing JTC to expend

over 800 man-hours to install hold-down anchors;

Page 6 of 9

 
HENDERSON, NEVADA 89074

PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
(702) 990-7272 4 FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECFNo. 84 filed 12/26/18 PagelD.399 Page 7 of 9

Co Oo NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

(h) JTC was required by Garco to install pocket doors whichwere not part
of its original framing subcontract and failed to reimburse JTC for the
additional cost and labor;

(i) Garco supplied concrete formwork material as part of its subcontract
with JTC. JTC requested that Garco provide an adequate quantity of
retained formwork to complete a full building pour schedule, thereby
allowing JTC to be more efficient and make faster progress under its
concrete subcontract. Garco failed to provide an adequate concrete
forming system for a full building thereby causing JTC to expend
additional man hours on the second concrete forming system.

As a result of the aforementioned acts and omissions by Garco that breached its duties owed
under its subcontract with JTC, JTC incurred delay damages and additional, unforeseen labor costs,
equipment rental, and materials costs necessary to complete its work on the Phase VI Housing
Project at Malmstrom Air Force Base.

VI. DIMINUTION IN BONDING CAPACITY
25. JTC incorporates by reference each and every allegations as set forth in
Paragraphs 1 through 24 above.

26. As a result of the cost overruns in labor and administrative costs, and the
uncompensated direct cost increases alleged in Sections II, IV, and V above, JTC’s financial
position has been compromised resulting in a reduction to its bonding capacity and its ability to bid
and procure additional work causing pecuniary damages and lost profits to JTC.

27. Garco and Travelers are jointly and severally liable for all damages incurred
by JTC as set forth herein.

//1
///
///

Page 7 of 9

 
PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 ¢ FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECFNo. 84 filed 12/26/18 PagelD.400 Page 8 of 9

Co Oo NN DBD

10
11
12
13
14
15
16
17
18

si 19

20
21
22
23
24
25
26
27
28

 

PRAYER FOR RELIEF
WHEREFORE, James Talcott Construction, Inc. respectfully requests Judgment against
Garco Construction, Inc. and Travelers Casualty & Surety Co. of America as follows:
1. For damages caused by all additional unpaid labor and direct construction costs

to be determined at trial of this matter, together with prejudgment interest thereon;

De For all damages caused by Garco’s breach of implied warranty of the contract
specifications,

3. For all damages caused by loss or diminished bonding capacity of JTC;

4. For its reasonable attorney’s fees and costs in having to prosecute this action;

5. For such other and further relief as deemed just and equitable by the Court.

Dated this 26th day of December, 2018.

PEEL BRIMLEY LLP

/s/ Steven D. Meacham, Esq.
STEVEN D. MEACHAM, ESQ.
WSBA No. 23260
3333 E. Serene Avenue, Suite 200
Henderson, Nevada 89074-6571
Telephone : (702) 990-7272
Facsimile : (702) 990-7273
smeacham(@peelbrimley.com
Attorneys for Plaintiff

Page 8 of 9

 
PEEL BRIMLEY LLP
3333 E. SERENE AVENUE, STE. 200
HENDERSON, NEVADA 89074
(702) 990-7272 FAX (702) 990-7273

Case 2:10-cv-00131-TOR ECF No. 84 filed 12/26/18 PagelD.401 Page 9 of 9

1 CERTIFICATE OF SERVICE
3 I hereby certify that, on thiseolA” Gay of December, 2018, a copy of the foregoing document

3 || was served on the following persons by the following means:

 

4
‘ x CM/ECF
Hand Delivery
° Mail
7 Overnight Delivery Service
8 Fax
9 E-mail
10 Clerk, U.S. District Court
11
William M. Symmes, Esq.
12 Michael J. Kapaun, Esq.
13 WITHERSPOON * KELLEY

WMS (@witherspoonkelley.com
14 mjk(@witherspoonkelley.com

Attorneys for Defendant
15

° SMetboncne)
17

An employee of PEEL BRIMLEY, LLP

 

18
19

20
21
22
23
24
2
26
27
28

 

Page 9 of 9

 
